Continuation Sheet
I. Introduction
This communication concerns reissue application 16/785,555 for reissue of reissue of U.S. Patent No. 8,111,629 (the 629 Patent). The 629 Patent issued on February 12, 2012 and was titled, “MEDIA SESSION IDENTIFICATIOIN METHOD FOR IP NETWORKS.”
II.  Relevant Background
	1.	U.S. Patent No. 8,111,629 was the subject of Inter Partes Review IPR2018-00594.  
	2.	On August 08, 2019 the PTAB issued a final written decision finding independent claims 15 and dependent claims 17-22 unpatentable. 
	3.	On Feb. 07, 2020 an application for reissue of the 629 Patent was filed and assigned U.S. Application No. 16/785,555 (“555 Application” or “Instant Reissue Application”).  Claims 1-3, 15-17, 19, and 25-50 were submitted (“Feb 2020 Claims”). Patented claims 1-3, 16-17, were submitted unamended. Patented claims 15 and 19 were submitted amended. Patented Claims 4-14, 18, and 20-24 were cancelled. Additionally claims 25-50 were submitted as new.
	4.	On July 15, 2020 the office issued an Inter Partes Review Certificate cancelling claims 15, and 17-22 of US Patent 8,111,629 (“July 2020 IPR Certificate”). 




III.  Actions Required by the Applicant
	The Feb 2020 Claims are acknowledged. As noted above, the Feb 2020 claims includes claims 15, and 17-22 and claims depending (directly or indirectly) from claim 15 and/or 17-22.  However, because claims 15, and 17-22 were cancelled by the July 2020 IPR Certificated, the Feb 2020 Claims are now improper because they include claims 15, 17-22 and claims that dependent (directly or indirectly) from claim 15. 
To continue prosecution of the Instant Reissue Application the Applicant is required to submit a new amendment. See MPEP § 1449.01 I A (B).  
If Applicant wishes to prosecute an amended version of claims 15 and 17-22, those claims should be submitted as new claims numbered higher than the patented claims. 37 CFR 1.173. Additionally, claims 15 and 17-22 should have the status of (Cancelled).   
Claims which previously depended from the cancelled base claim 15 (directly or indirectly) are now considered incomplete. See MPEP § 608.01 (n) V.  Accordingly, any claims that were not cancelled by the July 2020 IPR certificate but depend (directly or indirectly) from claims 15 and 17-22 should either be: cancelled; rewritten to depend on a pending claim not canceled by the July 2020 IPR certificate; or rewritten in independent form as a new claim number higher than the patented claims. See MPEP §1455 III.  
Additionally, it is noted that the Feb 2020 Claims were not properly marked for submission in a reissue application. Amendments in reissue applications need to be shown with respect to the patent. Accordingly, claims 25-50 should have been 

IV.  Conclusion 
A supplemental paper correctly amending the reissue application is required. 
Applicant is given Two (2) MONTH or SIXTY (60) DAYS, from the mailing date of this letter, to supply the corrections. 

V.  Contact 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

















Conferees: 

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J, FISCHER/Supervisory Patent Examiner, Art Unit 3992